DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 1 in the reply filed on 09/15/2021 is acknowledged.  The traversal relies on the anticipatory references designated by the European Patent Office are non-anticipatory based on the amendment filed 11/15/2021. MPEP 1850 explains whether or not any particular technical feature makes a “contribution” over the prior art, and therefore constitutes a “special technical feature,” should be considered with respect to novelty and inventive step wherein the instant rejection further demonstrates that the submitted claims of the instant invention are not novel or do not contain an inventive step in accordance with MPEP 1850. The statement that indefinite language distinguishes the instant invention from the cited prior art does not provide a persuasive grounds for unity of invention (see the subsequent rejection). Claims 1-4, 8-14 and 16 will be examined herein, correlating with the embodiment selected by the Applicant and drawn to the heat exchanger tube having protrusions emanating from the first and second wallboards (see elected claims 2-3).

Specification
The disclosure is objected to because of the following informalities: 
of legal phraseology Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means”, “said” and “comprising” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4, 8-14 and 16-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the limitations directed to the protrusions appear to contain alternative embodiments (protrusions on the first wallboard, protrusions on the second 
Regarding Claim 1, the limitation “any of three adjacent first protrusions” is indefinite, in context, since it cannot be discerned how a group of three protrusions satisfies the equation of Claim 1, wherein it appears as though four protrusions are required. For Examination purposes and in accordance with the specification and drawings, “any of three adjacent first protrusions” will be interpreted as – any of four adjacent first protrusions --.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 8, 11-13 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki et al. (Translation of Japanese Patent Document JP2000146477A), hereinafter referred to as Sasaki.
Regarding Claim 1, Sasaki discloses a flat tube (2) for a microchannel heat exchanger, (shown in figure 1, wherein the dimensions of the tube can be expressed in micro dimensions) comprising 
a first wallboard (P1) and a second wallboard (P2, as shown in figure 2) that are formed separately (shown in figure 2), wherein the first wallboard is connected to the second wallboard to form a refrigerant circulation cavity (shown in figure 3), 
the first wallboard and the second wallboard both have a plurality of protrusion portions (25) protruding into the refrigerant circulation cavity to form multiple refrigerant channels (the channels are formed between the beads (25) as shown in figures 3 and 5), arranged along a length direction of the flat tube, in the refrigerant circulation cavity (“As shown in FIG. 3, each of the pair of plates P1 and P2 is formed with a plurality of beads 25 protruding into the refrigerant flow path 22. These plurality of beads 25 are formed so that their positions correspond to each other between the pair of plates P1 and P2, and the top portions 26 of the beads 25 are joined to each other by brazing”, ¶ [22]);

any of three adjacent first protrusions of the multiple first protrusions on the first wallboard or any of three adjacent second protrusions of the multiple second protrusions on the second wallboard form an included angle                         
                            θ
                            =
                            2
                            
                                
                                    arctan
                                
                                ⁡
                                
                                    
                                        
                                            L
                                            v
                                        
                                        
                                            L
                                            h
                                        
                                    
                                
                            
                        
                     along a refrigerant flowing direction,

LV is equivalent to 2*B
LH is equivalent to 2*A

                        
                            θ
                            =
                            2
                            
                                
                                    arctan
                                
                                ⁡
                                
                                    
                                        
                                            2
                                            *
                                            B
                                        
                                        
                                            2
                                            *
                                            A
                                        
                                    
                                    =
                                    2
                                    
                                        
                                            arctan
                                        
                                        ⁡
                                        
                                            
                                                
                                                    8
                                                
                                                
                                                    6.8
                                                
                                            
                                            =
                                             
                                            2
                                            
                                                
                                                    49.63
                                                    °
                                                
                                            
                                            =
                                            99.27
                                        
                                    
                                
                            
                        
                    °

[AltContent: textbox ((math)<?xml version="1.0" encoding="UTF-8"?>
<formulawrapper><mml:math xmlns:mml="http://www.w3.org/1998/Math/MathML" xmlns:m="http://schemas.openxmlformats.org/officeDocument/2006/math"><mml:mi mathvariant="normal">θ</mml:mi><mml:mo>/</mml:mo><mml:mn>2</mml:mn></mml:math></formulawrapper>)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: oval][AltContent: connector]
    PNG
    media_image1.png
    344
    368
    media_image1.png
    Greyscale

                
                    
                        
                            θ
                        
                        
                            2
                        
                    
                    =
                    
                        
                            tan
                        
                        ⁡
                        
                            (
                            
                                
                                    B
                                
                                
                                    A
                                
                            
                            )
                        
                    
                    =
                     
                    
                        
                            tan
                        
                        ⁡
                        
                            
                                
                                    
                                        
                                            4
                                        
                                        
                                            3.4
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    tan
                                
                                ⁡
                                
                                    1.74
                                    =
                                    49.6
                                    °
                                     
                                
                            
                        
                    
                
            
                
                    θ
                    =
                    99.27
                    °
                
            
where the Lv is a distance between two adjacent first protrusions of the multiple first protrusions along a width direction of the first wallboard or two adjacent second protrusions of the multiple second protrusions along a width direction of the second wallboard (shown in figure 5A, being the dimension labeled “B”), and the Lh is a distance between the two adjacent first protrusions along a length direction of the first wallboard or the two adjacent second protrusions along a length direction of the second wallboard (shown in figure 5A, being the dimension labeled “A”, wherein “A” is the distance between two beads in the longitudinal direction and 2*A is the distance between two horizontally aligned beads).
Regarding Claim 2, Sasaki further discloses the protrusion portions (25) comprises a first protrusion and a second protrusion, the first protrusion protrudes from the first wallboard to the second wallboard, the second protrusion protrudes from the second wallboard to the first wallboard, and the first protrusion and the second protrusion are abutted against each other and connected (see ¶ [22], wherein the beads extend from their respective plate to contact one another along the refrigerant flow direction and are brazed together); 
and the first protrusion and the second protrusion are distributed in a staggered manner (shown in figure 3).
Regarding Claim 8, Sasaki further discloses the included angle ɑ is 60                        
                            °
                        
                    -150° (see rejection of Claim 1, wherein Sasaki discloses an angle of 99                        
                            °
                            )
                        
                    .
Regarding Claim 11, Sasaki further discloses there are multiple protrusion portions (25, as shown in figure 3), the multiple protrusion portions are distributed at intervals along a length direction of the flat tube in the refrigerant circulation cavity (shown in figure 3, wherein the beads (25) are distributed along the longitudinal direction of the tube), so as to form, between adjacent protrusion portions of the multiple protrusion portions, a space for allowing mutual circulation of a refrigerant in adjacent refrigerant channels (shown in figure 3, wherein the fluid channels formed by the beads meet and diverge at points between the protrusions) .

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Sidewall)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Groove)]
    PNG
    media_image2.png
    464
    392
    media_image2.png
    Greyscale

Sasaki Figure 2
Regarding Claim 12, Sasaki further discloses the first wallboard (P1) has a first groove sinking towards a direction away from the second wallboard (shown in annotated figure 2, wherein the first plate (P1) is stamped to extend away from the 
Regarding Claim 13, Sasaki further discloses the sidewall of the first groove extends out of the first groove to form a first turnup (shown in annotated figure 2, wherein the sidewall on the first plate forms the flange surface that attaches to the second plate), the sidewall of the second groove extends out of the second groove to form a second turnup (shown in annotated figure 2, wherein the sidewall on the second plate forms the flange surface that attaches to the first plate), and the first turnup and the second turnup are connected to each other (shown in figures 1-2, wherein the first and second plates are attached to one another along the outer flanged surface in order to seal the internal cavity and preventing the loss of working fluid).
Regarding Claim 17, Sasaki further discloses microchannel heat exchanger (shown in figure 1, wherein the dimensions of the tube can be expressed in micro dimensions), comprising the flat tube as claimed in claim 1 (see the rejection of Claim 1).
Regarding Claim 18, Sasaki further discloses the microchannel heat exchanger is of a straight panel shape (shown in figure 1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (Translation of Japanese Patent Document JP2000146477A) as applied in Claims 1-2, 8, 11-13 and 17-18 above and in further view of Sugawara (USP 5560425) hereinafter referred to as Sugawara.
Regarding Claim 14, although Sasaki further discloses the sidewall of the first groove and the sidewall of the second groove are at least partially overlapped to each other (shown in figures 1-3, wherein the outer sidewall flanges of each respective plate contact each other), Sasaki fails to disclose the overlapped portion is fixed by welding.
Sugawara, also drawn to a flat tube having internal projections, teaches an overlapped portion being fixed by welding (portions 21 overlap one another and are welded together, “then sticking the two flanges 21, 21, and between said inner fin 20 and the inside wall of said U-shaped sheet, and then welding them”, col. 4 ll. 58-60).

In product-by-process claims, as in Claim 14, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113.  	
This rejection under 35 U.S.C. 103 is proper because the "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  The combination of previous references meets the structural limitations put forth in Claim 14, wherein the final product existing after fabrication is compared to prior art for the purposes of patentability. The limitations regarding “is fixed by welding” are drawn to methods of production and not the structural aspects of the instant invention.

	
Claims 3-4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (Translation of Japanese Patent Document JP2000146477A) as applied in Claims 1-2, 8, 11-13 and 17-18 above and in further view of Zexel (EP0650024A1) hereinafter referred to as Zexel.
Regarding Claim 3, although Sasaki discloses a part of the first wallboard is recessed into the refrigerant circulation cavity to form the first protrusion, a part of the second wallboard is recessed into the refrigerant circulation cavity to form the second protrusion (“As shown in FIG. 3, each of the pair of plates P1 and P2 is formed with a plurality of beads 25 protruding into the refrigerant flow path 22. These plurality of beads 25 are formed so that their positions correspond to each other between the pair of plates P1 and P2, and the top portions 26 of the beads 25 are joined to each other by brazing”, ¶ [22]), Sasaki fails to disclose the first protrusion and the second protrusion are 0.3 mm-1 .0 mm high.
Zexel, also drawn to a heat exchanger tube having staggered protrusions that contact one another from opposing plates, teaches a first protrusion and a second protrusion are 0.3 mm-1.0 mm high shown in figure 4, wherein 1.9mm ≦ H ≦ 2.7mm and 0.25mm ≦ T ≦ 0.47mm, therefore if H=2.5mm and T=.25mm then (H-2*T)/2=.1 mm=the extension of each protrusion). 
Although Sasaki discloses protrusions having an extension height and two opposing protrusions contacting one another thereby defining the internal height of the tube, Sasaki fails to explicitly disclose that the height of the protrusions are 0.3 mm-1.0 mm. Further, Zexel provide evidentiary support that the height of the tube is directly associated with pressure drop through the tube, heat exchange performance and machining simplicity. Therefore, the extension height of the two opposing protrusions is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a smaller height will increase resistance to the flow and machining complexity, and vice versa. Therefore, since the general See MPEP 2144.05 II.	
Regarding Claim 4, Sasaki further discloses the first wallboard and the second wallboard are the same in structure (shown in figure 2).
Regarding Claim 16, although Sasaki discloses a flat tube having plates with a wall thickness, Sasaki fails to disclose a thickness of the first wallboard and a thickness of the second wallboard are 0.2 mm-0.8 mm.
Zexel, also drawn to a heat exchanger tube having staggered protrusions that contact one another from opposing plates, teaches a thickness of the first wallboard (T) and a thickness of the second wallboard (T) are 0.2 mm-0.8 mm (0.25mm ≦ T ≦ 0.47mm). 
Although Sasaki a flat tube having plates with a wall thickness, Sasaki fails to explicitly disclose that thickness of the first wallboard and a thickness of the second wallboard are 0.2 mm-0.8 mm. Further, Zexel provide evidentiary support that the plate wall thickness is directly associated with strength of the tube, anticorrosion characteristics and machining simplicity. Therefore, the respective plate thickness is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a smaller thickness will decrease it is necessary to set the optimal plate thickness T by taking into consideration the relationship between the strength and anticorrosion characteristics of the formed plate 10 and the passage resistance.”, Pg. 6 ll. 8-10). See MPEP 2144.05 II.	

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (Translation of Japanese Patent Document JP2000146477A) as applied in Claims 1-2, 8, 11-13 and 17-18 above and in further view of Kun (3810509) hereinafter referred to as Kun.
Regarding Claim 9, although Sasaki discloses when the protrusion portions is of a truncated cone-shaped (shown in figure 5), a top diameter Di (“E”) of the protrusion portions and a bottom diameter Do (“D”) of the protrusion, Sasaki fails to disclose a value for the depth of the protrusions into the channel.
Kun, also drawn to a heat exchanger tube having staggered protrusions that contact one another from opposing plates, teaches a protrusion depth (shown in figure ≦ H ≦ 0.14 inch, (see col. 24 ll.19) with a wall thickness between 0.003-0.015 inches, with H=0.10 and a wall thickness of 0.01). 
Although Sasaki discloses protrusions having an extension height and two opposing protrusions contacting one another thereby defining the internal height of the tube, Sasaki fails to explicitly disclose a depth for the protrusion. Further, Kun provides evidentiary support that the height of the tube is directly associated with pressure drop through the tube and heat exchange performance (“H must be small in order to obtain a large number of channels per unit heat exchanger width (cross section) and hence to obtain a large primary surface area”), see col. 25 ll. 5-8). Therefore, the extension height of the two opposing protrusions is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a smaller height will increase manufacturing complexity as well as primary heat exchange area, and vice versa. Therefore, since the general conditions of the claim, i.e. that the opposing plates contained respective protrusions that extend into the internal cavity, were disclosed in the prior art by Sasaki, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the plate member disclosed by Sasaki with having the height of the protrusions being 0.3 mm-1.0 mm for increased heat transfer as demonstrated by Kun. See MPEP 2144.05 II.	

 Further, a modified Sasaki teaches the protrusion portions meet: 
Do=Di+2*d*tan ɑ, the a being a draft angle of the protrusion portions.


Do is equivalent to D of Sasaki
d is equivalent to the protrusion depth as previously disclosed by Kun

                
                    3
                    =
                    1.8
                    +
                    2
                    *
                    2.286
                    *
                    t
                    a
                    n
                     
                    ɑ
                
            
                
                    ɑ
                    =
                
             14.7
Regarding Claim 10, a modified Sasaki further teaches the draft angle is 10°-25° (see the rejection of Claim 9, where the draft angle value is displayed).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL ALVARE/Primary Examiner, Art Unit 3763